Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-14 are pending, of which claims 1 and 10 are independent.  
The application was filed on 7/30/20 and claims foreign priority from KR10-2019-0093807 filed on 8/1/2019 and does not claim any domestic benefit.  This application is currently assigned to Korea Electronics Technology Institute.

Information Disclosure Statement
 	The information disclosure statement (IDS) filed on 7/30/20 have been considered.

Oath/ADS
An Application Data Sheet was submitted 7/30/20, and an Oath/declaration was submitted on 7/30/20.
Comments
Applicants 8/23/2022 amendment and remarks have been fully considered, however, they are not deemed persuasive to place the application in condition for allowance.  Newly art is also applied below in view of the amendments to the claims.  Additionally, while differences between the features described in applicants’ originally filed specification and the applied references may be appreciated, it is respectfully noted that any such features must be explicitly recited in the claim language.  
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  M.P.E.P. 2173.01(I).  It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification.  Further, "though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  M.P.E.P. 2111.01(II).  
It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  The written authorization may be submitted via EFS-Web, mail, or fax. It cannot be submitted by email. (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.

Additional Art
	While not applied below, further to the art applied in related applications, examiner particularly notes the following additional art considered relevant:  
US 20160093278 A1 to Esparaza pertaining to  systems and methods for capturing and interpreting audio, as well as outputting a sounds selected based on the interpretation by the systems and methods, including a device for use in conjunction with the system as well as methods for training such a system (Esparaza, FIG. 1, [0008]).
KR 20170126909 A to Amnon pertaining to systems and methods for autonomous vehicle driving and control, including the use of sensors and image capture for acquiring gesture and command information and the processing thereof.
US 10283110 B2 to Bellegarda pertaining to systems and methods for automatic speech recognition are described. In at least some embodiments, first model parameters associated with a first representation of an input signal are generated.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are, e.g., generator(s), corrector(s) and recognizer(s), which are recited in the claims without reciting sufficient structure.  More particularly, the claim limitations being interpreted under 35 U.S.C. 112(f) include a two-dimensional (2D) EDM generator, a three-dimensional (3D) EDM generator, a joint information generator, an error corrector, and a recognizer.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 10058290 to Proud in view of US9014905 B1 to Kretzschmar

Regarding independent claims 1 and 10, Proud teaches:

(Claim 1). A method of recognizing a sign language or a gesture by using a three-dimensional (3D) Euclidean distance matrix (EDM), the method comprising: | (Claim 10). An apparatus for recognizing a sign language or a gesture by using a three-dimensional (3D) Euclidean distance matrix (EDM), the apparatus comprising:  (Proud, FIGS. 13-23; cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition. Motion pattern classification system 900 is a system including one or more computers programmed to generate one or more motion patterns from empirical data. Motion pattern classification system 900 can receive motion samples 902 as training data from at least one motion/movement/gesture detection device 904; cols. 20-21: The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space);

a two-dimensional (2D) EDM generation step for generating a 2D EDM including information about distances between feature points of a body recognized in image information by a 2D EDM generator; (Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-19:  Motion pattern classification system 900 can include distance calculating subsystem 1006. Distance calculating subsystem 1006 is a component of motion pattern classification system 100 that is configured to calculate a distance between each pair of motion features 1004. Distance calculating subsystem 1006 can generate a D-path matrix 1008 of distances. The distance between a pair of motion features 1004 can be a value that indicates a similarity between two motion features. Further details of the operations of calculating a distance between a pair of motion features 1004 and of the D-path matrix 1008 will be described below in reference to FIG. 16.cols. 20-21: … The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14);

a 3D EDM generation step for receiving the 2D EDM and generating a 3D EDM by using a first deep learning neural network trained with training data in which input data is a 2D EDM and correct answer data is a 3D EDM by a 3D EDM generator (Proud, FIGS. 13-23; cols. 13, 18-21 The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space) … Motion pattern classification system 900 can include sphere-of-influence (SOI) calculating subsystem 1014. SOI calculating subsystem 1014 is a component of the motion pattern classification system 900 configured to generate one or more motion patterns 906 based on the raw motion patterns 1012 and the D-path matrix 1008. Each of the motion patterns 906 can include a raw motion pattern 1012 associated with an SOI. The SOI of a motion pattern is a value or a series of values that can indicate a tolerance or error margin of the motion pattern; col. 61-64 HMM's and neural networks can be utilized … In one embodiment scaling up/out and speedup DNN training and decoding is used as follows; (i) sequence discriminative training of DNNs; (ii) feature processing by deep models with solid understanding of the underlying mechanisms; (iii) adaptation of DNNs and of related deep models; (iv) multi-task and transfer learning by DNNs and related deep models; (v) convolution neural networks; (vi) a recurrent neural network and its rich LSTM variants.); and 

a recognition step for recognizing a sign language or a gesture based on the 3D EDM (Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-21; The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14.).

While Proud teaches a movement/gesture detection device (e.g., 42), Proud may fail to explicitly teach each and every feature of wherein the image information is image data including frame images generated by capturing a sign language user expressing sign language or gesture with the 2D camera, wherein the feature points refer to body parts of the user shown in the frame image, and are selected for sign language or gesture recognition, and have the coordinate values in the form of (X, Y) according to the width(X-axis) and height(Y-axis) of the frame image, wherein the 2D EDM represents 2D position relationship between any feature point and the other feature points in the frame image, which is a two-dimensional space, and wherein the 3D EDM represents 3D position relationship between any feature point and the other feature points in a three-dimensional space, which further include depth direction(Z-axis) of the frame image (claim 10), and wherein the joint information represents angles of joints connectinq a plurality of feature points in the form of a matrix.  Kretzschmar teaches

wherein the image information is image data including frame images generated by capturing a sign language user expressing sign language or gesture with the 2D camera, wherein the feature points refer to body parts of the user shown in the frame image, and are selected for sign language or gesture recognition, and have the coordinate values in the form of (X, Y) according to the width(X-axis) and height(Y-axis) of the frame image, wherein the 2D EDM represents 2D position relationship between any feature point and the other feature points in the frame image, which is a two-dimensional space, and wherein the 3D EDM represents 3D position relationship between any feature point and the other feature points in a three-dimensional space, which further include depth direction(Z-axis) of the frame image (claim 10), and wherein the joint information represents angles of joints connectinq a plurality of feature points in the form of a matrix. (Kretzschmar, FIGS. 3-5; col. 2, lines 45-65; col. 5, line 62 – col. 6, line 10 the LIDAR unit 132 may include a laser range finder reflected by a rotating mirror, and the laser is scanned around a scene being digitized, in one or two dimensions, gathering distance measurements at specified angle intervals, col. 6, line 65 – col. 7, line 14 camera 134 may be a two-dimensional detector, or may have a three-dimensional spatial range. In some examples, the camera 134 may be, for example, a range detector configured to generate a two-dimensional image; col. 10, line 55 – col. 10 col. 16, lines 15-31 Classification of the one or more subsets of data points associated with the autonomous vehicle may be performed using one or more machine learning algorithms and statistical classification algorithms. Example algorithms may include linear classifiers; col. 13, line 51 – col. 14, line 5 At block 304 … one subset of data points may represent a cyclist, another subset of data points may represent a cyclist's arm, yet another subset of data points may represent a nearby stop sign ahead of the autonomous vehicle, and so on; col. 19, lines 38-51 correspond to whether a cyclist is extending an arm/hand in the +x or -x direction (or other direction in a 3D coordinate system). Further, in such embodiments, the object tracing module may perform functions in accordance with the classifier module in order to determine whether the cyclist is travelling in the same direction as the autonomous vehicle and intends to turn right/left, travelling in the opposite direction as the autonomous vehicle and intends to turn left/right, etc.).

Proud pertains to systems and methods of patient monitoring, including capability of speech recognition and cloud based databases (Proud, Abstract) and Proud’s written description includes various features and embodiments.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Proud with regard to different exemplary embodiments as taught by Proud to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available to a user (Proud, cols. 4-5). Kretzschmar pertains to an autonomous vehicle detecting cyclist hand signals (Kretzschmar, col. 1, lines 20-35). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Proud with regard to different exemplary embodiments as taught by Proud in combination with the more explicit teachings of Kretzschmar pertaining to how hand signals are detected, interpreted and applied for use by an a model to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available to a user of, e.g., an autonomous vehicle, for safety reasons in an attempt to meet and/or exceed the abilities and viewpoint of a human observer or user of the system.

Regarding dependent claim 2, Proud teaches:

2. The method according to claim 1, wherein the 2D EDM generation step comprises: a feature point extraction step for extracting the feature points of the body from the image information and recognizing coordinates of the feature points by the 2D EDM generator; and an EDM generation step for generating the 2D EDM by developing the information about the distances between the feature points into an EDM by the 2D EDM generator (Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-19:  Motion pattern classification system 900 can include distance calculating subsystem 1006. Distance calculating subsystem 1006 is a component of motion pattern classification system 100 that is configured to calculate a distance between each pair of motion features 1004. Distance calculating subsystem 1006 can generate a D-path matrix 1008 of distances. The distance between a pair of motion features 1004 can be a value that indicates a similarity between two motion features. Further details of the operations of calculating a distance between a pair of motion features 1004 and of the D-path matrix 1008 will be described below in reference to FIG. 16.cols. 20-21: … The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14).

Regarding dependent claim 3, Proud teaches:

3. The method according to claim 1, further comprising: a joint information generation step for generating joint information by recognizing angles of joints of the body based on the 3D EDM by a joint information generator, after the 3D EDM generation step; and an error correction step for correcting the angle of a joint outside a general body motion range in the joint information by an error corrector, after joint information generation step (Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-19:  Motion pattern classification system 900 can include distance calculating subsystem 1006. Distance calculating subsystem 1006 is a component of motion pattern classification system 100 that is configured to calculate a distance between each pair of motion features 1004. Distance calculating subsystem 1006 can generate a D-path matrix 1008 of distances. The distance between a pair of motion features 1004 can be a value that indicates a similarity between two motion features. Further details of the operations of calculating a distance between a pair of motion features 1004 and of the D-path matrix 1008 will be described below in reference to FIG. 16; cols. 20-21: … The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 20:  Motion pattern classification system 900 can include sphere-of-influence (SOI) calculating subsystem 1014. SOI calculating subsystem 1014 is a component of the motion pattern classification system 900 configured to generate one or more motion patterns 906 based on the raw motion patterns 1012 and the D-path matrix 1008. Each of the motion patterns 906 can include a raw motion pattern 1012 associated with an SOI. The SOI of a motion pattern is a value or a series of values that can indicate a tolerance or error margin of the motion pattern; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14).

While Proud teaches a movement/gesture detection device (e.g., 42), Proud may fail to explicitly teach each and every feature of wherein the joint information represents angles of joints connectinq a plurality of feature points in the form of a matrix.  Kretzschmar teaches

wherein the joint information represents angles of joints connectinq a plurality of feature points in the form of a matrix. (Kretzschmar, FIGS. 3-5; col. 2, lines 45-65; col. 5, line 62 – col. 6, line 10 the LIDAR unit 132 may include a laser range finder reflected by a rotating mirror, and the laser is scanned around a scene being digitized, in one or two dimensions, gathering distance measurements at specified angle intervals, col. 6, line 65 – col. 7, line 14 camera 134 may be a two-dimensional detector, or may have a three-dimensional spatial range. In some examples, the camera 134 may be, for example, a range detector configured to generate a two-dimensional image; col. 10, line 55 – col. 10 col. 16, lines 15-31 Classification of the one or more subsets of data points associated with the autonomous vehicle may be performed using one or more machine learning algorithms and statistical classification algorithms. Example algorithms may include linear classifiers; col. 13, line 51 – col. 14, line 5 At block 304 … one subset of data points may represent a cyclist, another subset of data points may represent a cyclist's arm, yet another subset of data points may represent a nearby stop sign ahead of the autonomous vehicle, and so on; col. 19, lines 38-51 correspond to whether a cyclist is extending an arm/hand in the +x or -x direction (or other direction in a 3D coordinate system). Further, in such embodiments, the object tracing module may perform functions in accordance with the classifier module in order to determine whether the cyclist is travelling in the same direction as the autonomous vehicle and intends to turn right/left, travelling in the opposite direction as the autonomous vehicle and intends to turn left/right, etc.).

Proud pertains to systems and methods of patient monitoring, including capability of speech recognition and cloud based databases (Proud, Abstract) and Proud’s written description includes various features and embodiments.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Proud with regard to different exemplary embodiments as taught by Proud to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available to a user (Proud, cols. 4-5). Kretzschmar pertains to an autonomous vehicle detecting cyclist hand signals (Kretzschmar, col. 1, lines 20-35). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Proud with regard to different exemplary embodiments as taught by Proud in combination with the more explicit teachings of Kretzschmar pertaining to how hand signals are detected, interpreted and applied for use by an a model to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available to a user of, e.g., an autonomous vehicle, for safety reasons in an attempt to meet and/or exceed the abilities and viewpoint of a human observer or user of the system.

Regarding dependent claim 4, Proud teaches:

4. The method according to claim 3, wherein in the error correction step, the error corrector receives the joint information and generates corrected joint information by correcting the angle of the joint outside the general body motion range in the joint information and recovering an angle of a joint related to a feature point unrecognized in the 2D EDM generation step by using a third deep learning neural network trained with training data including the general body motion range (Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-19:  Motion pattern classification system 900 can include distance calculating subsystem 1006. Distance calculating subsystem 1006 is a component of motion pattern classification system 100 that is configured to calculate a distance between each pair of motion features 1004. Distance calculating subsystem 1006 can generate a D-path matrix 1008 of distances. The distance between a pair of motion features 1004 can be a value that indicates a similarity between two motion features. Further details of the operations of calculating a distance between a pair of motion features 1004 and of the D-path matrix 1008 will be described below in reference to FIG. 16; cols. 20-21: … The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 20:  Motion pattern classification system 900 can include sphere-of-influence (SOI) calculating subsystem 1014. SOI calculating subsystem 1014 is a component of the motion pattern classification system 900 configured to generate one or more motion patterns 906 based on the raw motion patterns 1012 and the D-path matrix 1008. Each of the motion patterns 906 can include a raw motion pattern 1012 associated with an SOI. The SOI of a motion pattern is a value or a series of values that can indicate a tolerance or error margin of the motion pattern … Dynamic filtering subsystem 1002 can generate motion vector 1126 by calculating an average of motion sensor readings 1106 a-c. In a three-dimensional space, motion vector 1126 can include an average value on each of multiple axes. Thus, dynamic filtering subsystem 1002 can create motion feature 1122 that has fewer data points in the time series; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14; col. 61-64 HMM's and neural networks can be utilized. As non-limiting examples LSTM Recurrent Neural Networks (RNNs) and Time Delay Neural Networks (TDNN's) can be used. … In one embodiment a Long short term memory (LSTM) recurrent neural network is used.  In one embodiment Deep Neural Networks and Denoising Autoencoders are used. In one embodiment neural networks are utilized as a pre-processing for the HMM based recognition. In one embodiment a deep feed forward neural network (DNN) is used with multiple hidden layers of units between the input and output layers. In one embodiment scaling up/out and speedup DNN training and decoding is used as follows; (i) sequence discriminative training of DNNs; (ii) feature processing by deep models with solid understanding of the underlying mechanisms; (iii) adaptation of DNNs and of related deep models; (iv) multi-task and transfer learning by DNNs and related deep models; (v) convolution neural networks; (vi) a recurrent neural network and its rich LSTM variants).

Regarding dependent claim 5, Proud teaches:

5. The method according to claim 4, further comprising a smoothing step for removing an outlier by averaging 3D EDMs or pieces of joint information within a predetermined sequence range among a plurality of 3D EDMs or a plurality of pieces of joint information generated according to sequences and correcting a 3D EDM or joint information based on the average by the error corrector. In some embodiments, for purposes of steering, GPS coordinates may be used only for database indexes. GPS data may not be considered for steering angle calculation (Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-19:  Motion pattern classification system 900 can include distance calculating subsystem 1006. Distance calculating subsystem 1006 is a component of motion pattern classification system 100 that is configured to calculate a distance between each pair of motion features 1004. Distance calculating subsystem 1006 can generate a D-path matrix 1008 of distances. The distance between a pair of motion features 1004 can be a value that indicates a similarity between two motion features. Further details of the operations of calculating a distance between a pair of motion features 1004 and of the D-path matrix 1008 will be described below in reference to FIG. 16; cols. 20-21: … The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 20:  Motion pattern classification system 900 can include sphere-of-influence (SOI) calculating subsystem 1014. SOI calculating subsystem 1014 is a component of the motion pattern classification system 900 configured to generate one or more motion patterns 906 based on the raw motion patterns 1012 and the D-path matrix 1008. Each of the motion patterns 906 can include a raw motion pattern 1012 associated with an SOI. The SOI of a motion pattern is a value or a series of values that can indicate a tolerance or error margin of the motion pattern … Dynamic filtering subsystem 1002 can generate motion vector 1126 by calculating an average of motion sensor readings 1106 a-c. In a three-dimensional space, motion vector 1126 can include an average value on each of multiple axes. Thus, dynamic filtering subsystem 1002 can create motion feature 1122 that has fewer data points in the time series; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14; col. 29:  Location processor 1815 (e.g., GPS receiver) can be connected to peripherals interface 1806 to provide geo-positioning. col. 61-64 HMM's and neural networks can be utilized. As non-limiting examples LSTM Recurrent Neural Networks (RNNs) and Time Delay Neural Networks (TDNN's) can be used. … In one embodiment a Long short term memory (LSTM) recurrent neural network is used.  In one embodiment Deep Neural Networks and Denoising Autoencoders are used. In one embodiment neural networks are utilized as a pre-processing for the HMM based recognition. In one embodiment a deep feed forward neural network (DNN) is used with multiple hidden layers of units between the input and output layers. In one embodiment scaling up/out and speedup DNN training and decoding is used as follows; (i) sequence discriminative training of DNNs; (ii) feature processing by deep models with solid understanding of the underlying mechanisms; (iii) adaptation of DNNs and of related deep models; (iv) multi-task and transfer learning by DNNs and related deep models; (v) convolution neural networks; (vi) a recurrent neural network and its rich LSTM variants; col 72-73: such signals, they may include but are not limited to: (a) the level of similarity between user's mood and activity mood, (b) the level of similarity between the user's context (as indicated by user-specific signals and/or user-specific parameters indicating, for example, whether the user is on a desktop computer/mobile phone, on-line/off-line, talking on the phone, driving, walking, etc.) and corresponding activity context requirements and/or restrictions (as indicated by global parameters of the activity), (c) distance between user's location and activity location (if available), ).

Regarding dependent claim 6, Proud teaches:

6. The method according to claim 1, wherein the first deep learning neural network is in a fully connected layer structure or a convolutional layer structure, the fully connected layer structure obtaining output values by repeating a linear layer, a rectified linear units (ReLU) layer, and a dropout layer in any dimensions in three steps, performing back propagation to minimize the sum of the squares of differences between the output values and correct answer values, and using a vector converted from top-right triangle values of a 2D EDM as input data, and the convolutional layer structure receiving a 2D EDM, recovering the 2D EDM to an original size through two steps of a convolutional layer, a batch normalization layer, an ReLU layer, and a dropout layer and then two steps of a deconvolutional layer, the batch normalization layer, and the ReLU layer, obtaining output values by multiplying a linear matrix at each position of the matrix, and performing back propagation to minimize the sum of the squares of differences between the output values and correct answer values. (Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-19:  Motion pattern classification system 900 can include distance calculating subsystem 1006. Distance calculating subsystem 1006 is a component of motion pattern classification system 100 that is configured to calculate a distance between each pair of motion features 1004. Distance calculating subsystem 1006 can generate a D-path matrix 1008 of distances. The distance between a pair of motion features 1004 can be a value that indicates a similarity between two motion features. Further details of the operations of calculating a distance between a pair of motion features 1004 and of the D-path matrix 1008 will be described below in reference to FIG. 16; cols. 20-21: … The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 20:  Motion pattern classification system 900 can include sphere-of-influence (SOI) calculating subsystem 1014. SOI calculating subsystem 1014 is a component of the motion pattern classification system 900 configured to generate one or more motion patterns 906 based on the raw motion patterns 1012 and the D-path matrix 1008. Each of the motion patterns 906 can include a raw motion pattern 1012 associated with an SOI. The SOI of a motion pattern is a value or a series of values that can indicate a tolerance or error margin of the motion pattern … Dynamic filtering subsystem 1002 can generate motion vector 1126 by calculating an average of motion sensor readings 1106 a-c. In a three-dimensional space, motion vector 1126 can include an average value on each of multiple axes. Thus, dynamic filtering subsystem 1002 can create motion feature 1122 that has fewer data points in the time series; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14; col. 61-64 HMM's and neural networks can be utilized. As non-limiting examples LSTM Recurrent Neural Networks (RNNs) and Time Delay Neural Networks (TDNN's) can be used. … In one embodiment a Long short term memory (LSTM) recurrent neural network is used.  In one embodiment Deep Neural Networks and Denoising Autoencoders are used. In one embodiment neural networks are utilized as a pre-processing for the HMM based recognition. In one embodiment a deep feed forward neural network (DNN) is used with multiple hidden layers of units between the input and output layers. In one embodiment scaling up/out and speedup DNN training and decoding is used as follows; (i) sequence discriminative training of DNNs; (ii) feature processing by deep models with solid understanding of the underlying mechanisms; (iii) adaptation of DNNs and of related deep models; (iv) multi-task and transfer learning by DNNs and related deep models; (v) convolution neural networks; (vi) a recurrent neural network and its rich LSTM variants; examiner notes convolution neural networks include ReLU layers and examiner also notes ‘scaling out’).

Regarding dependent claim 7, Proud teaches:

7. The method according to claim 1, wherein the recognition step comprises: a sign language-voice language translation step for receiving a sign language sentence including a sequence of 3D EDMs and translating the sign language sentence to a voice language sentence by using a (2-1).sup.th deep learning neural network trained with training data in which input data includes a 3D EDM and correct answer data is a voice language sentence by the recognizer, or a gesture-meaning translation step for receiving a gesture including a sequence of 3D EDMs and translating the gesture to a gesture meaning by using a (2-2).sup.th deep learning neural network trained with training data in which input data includes a 3D EDM and correct answer data is a gesture meaning by the recognizer (Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-19:  Motion pattern classification system 900 can include distance calculating subsystem 1006. Distance calculating subsystem 1006 is a component of motion pattern classification system 100 that is configured to calculate a distance between each pair of motion features 1004. Distance calculating subsystem 1006 can generate a D-path matrix 1008 of distances. The distance between a pair of motion features 1004 can be a value that indicates a similarity between two motion features. Further details of the operations of calculating a distance between a pair of motion features 1004 and of the D-path matrix 1008 will be described below in reference to FIG. 16; cols. 20-21: … The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 20:  Motion pattern classification system 900 can include sphere-of-influence (SOI) calculating subsystem 1014. SOI calculating subsystem 1014 is a component of the motion pattern classification system 900 configured to generate one or more motion patterns 906 based on the raw motion patterns 1012 and the D-path matrix 1008. Each of the motion patterns 906 can include a raw motion pattern 1012 associated with an SOI. The SOI of a motion pattern is a value or a series of values that can indicate a tolerance or error margin of the motion pattern … Dynamic filtering subsystem 1002 can generate motion vector 1126 by calculating an average of motion sensor readings 1106 a-c. In a three-dimensional space, motion vector 1126 can include an average value on each of multiple axes. Thus, dynamic filtering subsystem 1002 can create motion feature 1122 that has fewer data points in the time series; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14; col. 61-64 Voice interaction can be achieved by a variety of different systems and methods. In one embodiment voice interaction uses speech recognition which is an inter-disciplinary sub-field of computational linguistics that incorporates knowledge and research in the linguistics, computer science, and electrical engineering fields to develop methodologies and technologies that enables the recognition and translation of spoken language into text by computers and computerized devices such as those categorized as smart technologies and robotics. It is also known as “automatic speech recognition” (ASR), “computer speech recognition”, or just “speech to text” (STT).  HMM's and neural networks can be utilized. In one embodiment of speech recognition “training” (also called “enrollment”) is used where an individual speaker reads text or isolated vocabulary into a system. The system analyzes the person's specific voice and uses it to fine-tune the recognition of that person's speech, resulting in increased accuracy. As a non-limiting example speech recognition applications include voice user interfaces such as voice commands, call routing, domotic appliance control, search, simple data entry, preparation of structured documents speech-to-text processing, and the like. As non-limiting examples LSTM Recurrent Neural Networks (RNNs) and Time Delay Neural Networks (TDNN's) can be used. … In one embodiment a Long short term memory (LSTM) recurrent neural network is used.  In one embodiment Deep Neural Networks and Denoising Autoencoders are used. In one embodiment neural networks are utilized as a pre-processing for the HMM based recognition. In one embodiment a deep feed forward neural network (DNN) is used with multiple hidden layers of units between the input and output layers. In one embodiment scaling up/out and speedup DNN training and decoding is used as follows; (i) sequence discriminative training of DNNs; (ii) feature processing by deep models with solid understanding of the underlying mechanisms; (iii) adaptation of DNNs and of related deep models; (iv) multi-task and transfer learning by DNNs and related deep models; (v) convolution neural networks; (vi) a recurrent neural network and its rich LSTM variants).

Regarding dependent claim 8, Proud teaches:

8. The method according to claim 7, wherein in the sign language-voice language translation step, the (2-1).sup.th deep learning neural network is in a sequence-to-sequence structure including an encoder and a decoder, the encoder being a 3D convolutional neural network that receives a first composite vector in a matrix structure including the 3D EDM and the corrected joint information according to a sequence, and computes a predetermined number of first composite vectors by a 3D filter, and the decoder being a long short-term memory (LSTM)-based recurrent neural network structure, wherein in the training data, input data is the first composite vector and correct answer data is a voice language sentence, and wherein in the sign language-voice language translation step, a sign language sentence including a sequence of 3D EDMs and joint information is input to the (2-1).sup.th deep learning neural network trained with the training data and translated to a voice language sentence. (Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-19:  Motion pattern classification system 900 can include distance calculating subsystem 1006. Distance calculating subsystem 1006 is a component of motion pattern classification system 100 that is configured to calculate a distance between each pair of motion features 1004. Distance calculating subsystem 1006 can generate a D-path matrix 1008 of distances. The distance between a pair of motion features 1004 can be a value that indicates a similarity between two motion features. Further details of the operations of calculating a distance between a pair of motion features 1004 and of the D-path matrix 1008 will be described below in reference to FIG. 16; cols. 20-21: … The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 20:  Motion pattern classification system 900 can include sphere-of-influence (SOI) calculating subsystem 1014. SOI calculating subsystem 1014 is a component of the motion pattern classification system 900 configured to generate one or more motion patterns 906 based on the raw motion patterns 1012 and the D-path matrix 1008. Each of the motion patterns 906 can include a raw motion pattern 1012 associated with an SOI. The SOI of a motion pattern is a value or a series of values that can indicate a tolerance or error margin of the motion pattern … Dynamic filtering subsystem 1002 can generate motion vector 1126 by calculating an average of motion sensor readings 1106 a-c. In a three-dimensional space, motion vector 1126 can include an average value on each of multiple axes. Thus, dynamic filtering subsystem 1002 can create motion feature 1122 that has fewer data points in the time series; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14; col. 61-64 HMM's and neural networks can be utilized. As non-limiting examples LSTM Recurrent Neural Networks (RNNs) and Time Delay Neural Networks (TDNN's) can be used. … In one embodiment a Long short term memory (LSTM) recurrent neural network is used.  In one embodiment Deep Neural Networks and Denoising Autoencoders are used. In one embodiment neural networks are utilized as a pre-processing for the HMM based recognition. In one embodiment a deep feed forward neural network (DNN) is used with multiple hidden layers of units between the input and output layers. In one embodiment scaling up/out and speedup DNN training and decoding is used as follows; (i) sequence discriminative training of DNNs; (ii) feature processing by deep models with solid understanding of the underlying mechanisms; (iii) adaptation of DNNs and of related deep models; (iv) multi-task and transfer learning by DNNs and related deep models; (v) convolution neural networks; (vi) a recurrent neural network and its rich LSTM variants).

Regarding dependent claim 9, Proud teaches:

9. The method according to claim 7, wherein in the sign language-voice language translation step, the (2-1).sup.th deep learning neural network is in a sequence-to-sequence structure including an encoder and a decoder, the encoder being an LSTM-based recurrent neural network that receives and computes a second composite vector generated by converting the 3D EDM and the corrected joint information to a one-dimensional (1D) vector at each sequence and then subjecting 1D vectors to a concatenation function, and the decoder being an LSTM-based recurrent neural network structure, wherein in the training data, input data is the second composite vector and correct answer data is a voice language sentence, and wherein in the sign language-voice language translation step, a sign language sentence including a sequence of 3D EDMs and joint information is input to the (2-1).sup.th deep learning neural network trained with the training data and translated to a voice language sentence. (Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-19:  Motion pattern classification system 900 can include distance calculating subsystem 1006. Distance calculating subsystem 1006 is a component of motion pattern classification system 100 that is configured to calculate a distance between each pair of motion features 1004. Distance calculating subsystem 1006 can generate a D-path matrix 1008 of distances. The distance between a pair of motion features 1004 can be a value that indicates a similarity between two motion features. Further details of the operations of calculating a distance between a pair of motion features 1004 and of the D-path matrix 1008 will be described below in reference to FIG. 16; cols. 20-21: … The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 20:  Motion pattern classification system 900 can include sphere-of-influence (SOI) calculating subsystem 1014. SOI calculating subsystem 1014 is a component of the motion pattern classification system 900 configured to generate one or more motion patterns 906 based on the raw motion patterns 1012 and the D-path matrix 1008. Each of the motion patterns 906 can include a raw motion pattern 1012 associated with an SOI. The SOI of a motion pattern is a value or a series of values that can indicate a tolerance or error margin of the motion pattern … Dynamic filtering subsystem 1002 can generate motion vector 1126 by calculating an average of motion sensor readings 1106 a-c. In a three-dimensional space, motion vector 1126 can include an average value on each of multiple axes. Thus, dynamic filtering subsystem 1002 can create motion feature 1122 that has fewer data points in the time series; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14; col. 61-64 Voice interaction can be achieved by a variety of different systems and methods. In one embodiment voice interaction uses speech recognition which is an inter-disciplinary sub-field of computational linguistics that incorporates knowledge and research in the linguistics, computer science, and electrical engineering fields to develop methodologies and technologies that enables the recognition and translation of spoken language into text by computers and computerized devices such as those categorized as smart technologies and robotics. It is also known as “automatic speech recognition” (ASR), “computer speech recognition”, or just “speech to text” (STT).  HMM's and neural networks can be utilized. In one embodiment of speech recognition “training” (also called “enrollment”) is used where an individual speaker reads text or isolated vocabulary into a system. The system analyzes the person's specific voice and uses it to fine-tune the recognition of that person's speech, resulting in increased accuracy. As a non-limiting example speech recognition applications include voice user interfaces such as voice commands, call routing, domotic appliance control, search, simple data entry, preparation of structured documents speech-to-text processing, and the like. As non-limiting examples LSTM Recurrent Neural Networks (RNNs) and Time Delay Neural Networks (TDNN's) can be used. … In one embodiment a Long short term memory (LSTM) recurrent neural network is used.  In one embodiment Deep Neural Networks and Denoising Autoencoders are used. In one embodiment neural networks are utilized as a pre-processing for the HMM based recognition. In one embodiment a deep feed forward neural network (DNN) is used with multiple hidden layers of units between the input and output layers. In one embodiment scaling up/out and speedup DNN training and decoding is used as follows; (i) sequence discriminative training of DNNs; (ii) feature processing by deep models with solid understanding of the underlying mechanisms; (iii) adaptation of DNNs and of related deep models; (iv) multi-task and transfer learning by DNNs and related deep models; (v) convolution neural networks; (vi) a recurrent neural network and its rich LSTM variants).

Regarding dependent claim 11, Proud teaches:

11. The apparatus according to claim 10, wherein the recognizer is configured to perform: a sign language-voice language translation step for receiving a sign language sentence including a sequence of 3D EDMs and translating the sign language sentence to a voice language sentence by using a (2-1).sup.th deep learning neural network trained with training data in which input data includes a 3D EDM and correct answer data is a voice language sentence, or a gesture-meaning translation step for receiving a gesture including a sequence of 3D EDMs and translating the gesture to a gesture meaning by using a (2-2).sup.th deep learning neural network trained with training data in which input data includes a 3D EDM and correct answer data is a gesture meaning. (Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-19:  Motion pattern classification system 900 can include distance calculating subsystem 1006. Distance calculating subsystem 1006 is a component of motion pattern classification system 100 that is configured to calculate a distance between each pair of motion features 1004. Distance calculating subsystem 1006 can generate a D-path matrix 1008 of distances. The distance between a pair of motion features 1004 can be a value that indicates a similarity between two motion features. Further details of the operations of calculating a distance between a pair of motion features 1004 and of the D-path matrix 1008 will be described below in reference to FIG. 16; cols. 20-21: … The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 20:  Motion pattern classification system 900 can include sphere-of-influence (SOI) calculating subsystem 1014. SOI calculating subsystem 1014 is a component of the motion pattern classification system 900 configured to generate one or more motion patterns 906 based on the raw motion patterns 1012 and the D-path matrix 1008. Each of the motion patterns 906 can include a raw motion pattern 1012 associated with an SOI. The SOI of a motion pattern is a value or a series of values that can indicate a tolerance or error margin of the motion pattern … Dynamic filtering subsystem 1002 can generate motion vector 1126 by calculating an average of motion sensor readings 1106 a-c. In a three-dimensional space, motion vector 1126 can include an average value on each of multiple axes. Thus, dynamic filtering subsystem 1002 can create motion feature 1122 that has fewer data points in the time series; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14; col. 61-64 Voice interaction can be achieved by a variety of different systems and methods. In one embodiment voice interaction uses speech recognition which is an inter-disciplinary sub-field of computational linguistics that incorporates knowledge and research in the linguistics, computer science, and electrical engineering fields to develop methodologies and technologies that enables the recognition and translation of spoken language into text by computers and computerized devices such as those categorized as smart technologies and robotics. It is also known as “automatic speech recognition” (ASR), “computer speech recognition”, or just “speech to text” (STT).  HMM's and neural networks can be utilized. In one embodiment of speech recognition “training” (also called “enrollment”) is used where an individual speaker reads text or isolated vocabulary into a system. The system analyzes the person's specific voice and uses it to fine-tune the recognition of that person's speech, resulting in increased accuracy. As a non-limiting example speech recognition applications include voice user interfaces such as voice commands, call routing, domotic appliance control, search, simple data entry, preparation of structured documents speech-to-text processing, and the like. As non-limiting examples LSTM Recurrent Neural Networks (RNNs) and Time Delay Neural Networks (TDNN's) can be used. … In one embodiment a Long short term memory (LSTM) recurrent neural network is used.  In one embodiment Deep Neural Networks and Denoising Autoencoders are used. In one embodiment neural networks are utilized as a pre-processing for the HMM based recognition. In one embodiment a deep feed forward neural network (DNN) is used with multiple hidden layers of units between the input and output layers. In one embodiment scaling up/out and speedup DNN training and decoding is used as follows; (i) sequence discriminative training of DNNs; (ii) feature processing by deep models with solid understanding of the underlying mechanisms; (iii) adaptation of DNNs and of related deep models; (iv) multi-task and transfer learning by DNNs and related deep models; (v) convolution neural networks; (vi) a recurrent neural network and its rich LSTM variants).

Regarding dependent claim 12, Proud teaches:

12. The apparatus according to claim 10, further comprising: a joint information generator configured to generate joint information by recognizing angles of joints of the body based on the 3D EDM; and an error corrector configured to correct the angle of a joint outside a general body motion range in the joint information and recover an angle of a joint related to a feature point which has not been recognized by the 2D EDM generator (Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-19:  Motion pattern classification system 900 can include distance calculating subsystem 1006. Distance calculating subsystem 1006 is a component of motion pattern classification system 100 that is configured to calculate a distance between each pair of motion features 1004. Distance calculating subsystem 1006 can generate a D-path matrix 1008 of distances. The distance between a pair of motion features 1004 can be a value that indicates a similarity between two motion features. Further details of the operations of calculating a distance between a pair of motion features 1004 and of the D-path matrix 1008 will be described below in reference to FIG. 16; cols. 20-21: … The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 20:  Motion pattern classification system 900 can include sphere-of-influence (SOI) calculating subsystem 1014. SOI calculating subsystem 1014 is a component of the motion pattern classification system 900 configured to generate one or more motion patterns 906 based on the raw motion patterns 1012 and the D-path matrix 1008. Each of the motion patterns 906 can include a raw motion pattern 1012 associated with an SOI. The SOI of a motion pattern is a value or a series of values that can indicate a tolerance or error margin of the motion pattern … Dynamic filtering subsystem 1002 can generate motion vector 1126 by calculating an average of motion sensor readings 1106 a-c. In a three-dimensional space, motion vector 1126 can include an average value on each of multiple axes. Thus, dynamic filtering subsystem 1002 can create motion feature 1122 that has fewer data points in the time series; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14),

and wherein the joint information generator, and an error corrector are written in program code and executed in the computer. Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-19:  Motion pattern classification system 900 can include distance calculating subsystem 1006. Distance calculating subsystem 1006 is a component of motion pattern classification system 100 that is configured to calculate a distance between each pair of motion features 1004. Distance calculating subsystem 1006 can generate a D-path matrix 1008 of distances. The distance between a pair of motion features 1004 can be a value that indicates a similarity between two motion features. Further details of the operations of calculating a distance between a pair of motion features 1004 and of the D-path matrix 1008 will be described below in reference to FIG. 16; cols. 20-21: … The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 20:  Motion pattern classification system 900 can include sphere-of-influence (SOI) calculating subsystem 1014. SOI calculating subsystem 1014 is a component of the motion pattern classification system 900 configured to generate one or more motion patterns 906 based on the raw motion patterns 1012 and the D-path matrix 1008. Each of the motion patterns 906 can include a raw motion pattern 1012 associated with an SOI. The SOI of a motion pattern is a value or a series of values that can indicate a tolerance or error margin of the motion pattern  Dynamic filtering subsystem 1002 can generate motion vector 1126 by calculating an average of motion sensor readings 1106 a-c. In a three-dimensional space, motion vector 1126 can include an average value on each of multiple axes. Thus, dynamic filtering subsystem 1002 can create motion feature 1122 that has fewer data points in the time series; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14), col. 34, lines 31-63 compensating unit; examiner notes features of ‘error corrector’ written into the code as an error tolerance margin or average determination may correspond to an error corrector.)

While Proud teaches a movement/gesture detection device (e.g., 42), Proud may fail to explicitly teach each and every feature of wherein the joint information represents angles of joints connecting a plurality of feature points in the form of a matrix.  Kretzschmar teaches:

wherein the joint information represents angles of joints connecting a plurality of feature points in the form of a matrix, (Kretzschmar, FIGS. 3-5; col. 2, lines 45-65; col. 5, line 62 – col. 6, line 10 the LIDAR unit 132 may include a laser range finder reflected by a rotating mirror, and the laser is scanned around a scene being digitized, in one or two dimensions, gathering distance measurements at specified angle intervals, col. 6, line 65 – col. 7, line 14 camera 134 may be a two-dimensional detector, or may have a three-dimensional spatial range. In some examples, the camera 134 may be, for example, a range detector configured to generate a two-dimensional image; col. 10, line 55 – col. 10 col. 16, lines 15-31 Classification of the one or more subsets of data points associated with the autonomous vehicle may be performed using one or more machine learning algorithms and statistical classification algorithms. Example algorithms may include linear classifiers; col. 13, line 51 – col. 14, line 5 At block 304 … one subset of data points may represent a cyclist, another subset of data points may represent a cyclist's arm, yet another subset of data points may represent a nearby stop sign ahead of the autonomous vehicle, and so on; col. 19, lines 38-51 correspond to whether a cyclist is extending an arm/hand in the +x or -x direction (or other direction in a 3D coordinate system). Further, in such embodiments, the object tracing module may perform functions in accordance with the classifier module in order to determine whether the cyclist is travelling in the same direction as the autonomous vehicle and intends to turn right/left, travelling in the opposite direction as the autonomous vehicle and intends to turn left/right, etc.).

Proud pertains to systems and methods of patient monitoring, including capability of speech recognition and cloud based databases (Proud, Abstract) and Proud’s written description includes various features and embodiments.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Proud with regard to different exemplary embodiments as taught by Proud to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available to a user (Proud, cols. 4-5). Kretzschmar pertains to an autonomous vehicle detecting cyclist hand signals (Kretzschmar, col. 1, lines 20-35). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Proud with regard to different exemplary embodiments as taught by Proud in combination with the more explicit teachings of Kretzschmar pertaining to how hand signals are detected, interpreted and applied for use by an a model to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available to a user of, e.g., an autonomous vehicle, for safety reasons in an attempt to meet and/or exceed the abilities and viewpoint of a human observer or user of the system.


Regarding dependent claim 13, Proud teaches:

13. The apparatus according to claim 12, wherein the error corrector is configured to perform: an error correction step for receiving the joint information and generating corrected joint information by correcting the angle of the joint outside the general body motion range in the joint information and recovering an angle of a joint related to a feature point unrecognized in the 2D EDM generation step by using a third deep learning neural network trained with training data including the general body motion range, or a smoothing step for removing an outlier by averaging 3D EDMs or pieces of joint information within a predetermined sequence range among a plurality of 3D EDMs or a plurality of pieces of joint information generated according to sequences and correcting a 3D EDM or joint information based on the average (Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-19:  Motion pattern classification system 900 can include distance calculating subsystem 1006. Distance calculating subsystem 1006 is a component of motion pattern classification system 100 that is configured to calculate a distance between each pair of motion features 1004. Distance calculating subsystem 1006 can generate a D-path matrix 1008 of distances. The distance between a pair of motion features 1004 can be a value that indicates a similarity between two motion features. Further details of the operations of calculating a distance between a pair of motion features 1004 and of the D-path matrix 1008 will be described below in reference to FIG. 16.cols. 20-21: … The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 20:  Motion pattern classification system 900 can include sphere-of-influence (SOI) calculating subsystem 1014. SOI calculating subsystem 1014 is a component of the motion pattern classification system 900 configured to generate one or more motion patterns 906 based on the raw motion patterns 1012 and the D-path matrix 1008. Each of the motion patterns 906 can include a raw motion pattern 1012 associated with an SOI. The SOI of a motion pattern is a value or a series of values that can indicate a tolerance or error margin of the motion pattern … Dynamic filtering subsystem 1002 can generate motion vector 1126 by calculating an average of motion sensor readings 1106 a-c. In a three-dimensional space, motion vector 1126 can include an average value on each of multiple axes. Thus, dynamic filtering subsystem 1002 can create motion feature 1122 that has fewer data points in the time series; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14).

Regarding dependent claim 14, Proud teaches:

14. The apparatus according to claim 12, wherein the error corrector is configured to further perform a reverse correction step for correcting the angle of the joint outside the general body motion range included in the 3D EDM based on the joint information corrected in the error correction step (Proud, FIGS. 13-23; col. 9: body movement/motion/gesture, habits; cols. 18-19:  Motion pattern classification system 900 can include distance calculating subsystem 1006. Distance calculating subsystem 1006 is a component of motion pattern classification system 100 that is configured to calculate a distance between each pair of motion features 1004. Distance calculating subsystem 1006 can generate a D-path matrix 1008 of distances. The distance between a pair of motion features 1004 can be a value that indicates a similarity between two motion features. Further details of the operations of calculating a distance between a pair of motion features 1004 and of the D-path matrix 1008 will be described below in reference to FIG. 16.cols. 20-21: … The distance can be a Euclidean distance, a Manhattan distance, or any other distance between two values in an n-dimensional space (e.g., a three-dimensional space); cols. 18-19: FIG. 13 is a diagram that provides an overview of motion pattern classification and gesture recognition; col. 20:  Motion pattern classification system 900 can include sphere-of-influence (SOI) calculating subsystem 1014. SOI calculating subsystem 1014 is a component of the motion pattern classification system 900 configured to generate one or more motion patterns 906 based on the raw motion patterns 1012 and the D-path matrix 1008. Each of the motion patterns 906 can include a raw motion pattern 1012 associated with an SOI. The SOI of a motion pattern is a value or a series of values that can indicate a tolerance or error margin of the motion pattern; col. 21: When distance calculating subsystem 1006 receives y of motion features E1 . . . Ey, distance calculating subsystem 1006 can create a y-by-y matrix, an element of which is a distance between two motion features. For example, element (a, b) of the y-by-y matrix is the distance D(Ea, Eb) between motion features Ea and Eb. Distance calculating subsystem 1006 can designate the y-by-y matrix as D-path matrix 1008 as described above in reference to FIG. 14).


Double Patenting

Applicant appears to have multiple co-pending related applications.  Applicant should take caution to ensure that related applications do not include claims of identical scope or of obvious variants thereof.  In view of this notice to the Applicant and Applicant’s own superior knowledge of pending and/or issued related applications, the examiner retains the ability to issue a double patenting rejection in a Final rejection if appropriate without establishing a new grounds of rejection.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Ell, can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM M IPAKCHI/               Primary Examiner, Art Unit 2171